AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                     Eastern District of Washington                                     FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
               JENNIFER JANEQUA SWAY,                                                                         EASTERN DISTRICT OF WASHINGTON


                                                                     )                                         Oct 11, 2018
                             Plaintiff                               )
                                                                                                                   SEAN F. MCAVOY, CLERK
                                v.                                   )       Civil Action No. 2:16-CV-310-RMP
            SPOKANE TRANSIT AUTHORITY,                               )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant's Motion for Summary Judgment (ECF No. 38) is GRANTED. Plaitiff's final remaining claim, under Title II
u
              of the ADA, 42 U.S.C. § 12132, is dismissed with prejudice. Judgment is entered in favor Defendant.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Rosanna Malouf Peterson                                   on a Motion for Sujmmary Judgment
      (ECF No. 38).


Date: October 11, 2018                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                          %\Deputy Clerk

                                                                            Penny Lamb
